Exhibit 10.5


EXECUTION VERSION
AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT
AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of March 31, 2016 (this
“Amendment”), by and among CMC LOAN FUNDING A, LLC (“Seller A”), CMC LOAN
FUNDING B, LLC (“Seller B” and together with Seller A, each a “Seller” and,
collectively, “Sellers”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Uncommitted Master
Repurchase Agreement, dated as of February 5, 2014 (as amended by that certain
Amendment No. 1 to Uncommitted Master Repurchase Agreement dated as of December
23, 2014, as further amended by that certain Joinder Agreement also dated as of
December 23, 2014, as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”); and
WHEREAS, Sellers and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and Colony Capital Operating Company, LLC (“Guarantor”) has agreed to
make the acknowledgements set forth herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer agree as follows:
Section 1.Amendments to Repurchase Agreement.

(a)Article 2 of the Repurchase Agreement is hereby amended by adding the
following new defined terms, in correct alphabetical order:
“Consolidated Subsidiaries” shall mean, as to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes under GAAP.
“REIT Entity” shall mean Colony Capital, Inc., a Maryland corporation.
(b)    The definition of “LIBOR”, as set forth in Article 2 of the Repurchase
Agreement, is hereby amended by (a) deleting the text “day that is two (2)
London Business Days prior to that respective” immediately preceding the words
“Pricing Rate Determination Date” in clause (i) thereof, (b) deleting the text
“day that is two (2) London Business Days prior to that” immediately preceding
the words “Pricing Rate Determination Date” in clause (ii) thereof,
(c)  inserting the following text before the period at the end of the first
sentence thereof: “; provided that, in each of clauses (i), (ii) and (iii)
above, if such rate shall be





--------------------------------------------------------------------------------




less than zero, such rate shall be deemed to be zero for purposes of this
Agreement” and (d) by adding the following sentence as the last sentence of such
definition: “Notwithstanding the foregoing or any other provision in this
Agreement or any other Transaction Document, in no event shall LIBOR be less
than zero.”
(c)    The definition of “Replacement Guarantor”, as set forth in Article 2 of
the Repurchase Agreement is hereby amended by deleting the text “CFI RE
Masterco, LLC” and inserting “Colony Capital Operating Company, LLC (f/k/a CFI
RE Masterco, LLC)” in lieu thereof.
(d)    The definition of “Pledgor”, as set forth in Article 2 of the Repurchase
Agreement, is hereby amended by deleting the text “Colony Mortgage Sub B, LLC”
in clause (b)(i) thereof, and inserting “Colony Mortgage Sub B REIT, LLC (f/k/a
Colony Mortgage Sub B, LLC)” in lieu thereof.
(e)    The following paragraph is inserted immediately after Article
11(j)(iv)(C) of the Repurchase Agreement and immediately preceding the ultimate
paragraph:
“Notwithstanding the foregoing, Sellers will be permitted to satisfy their
obligations with respect to the financial information relating to Guarantor
described in clauses (j)(ii) and (j)(iii) above by furnishing financial
information relating to REIT Entity; provided that (i) the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to REIT Entity and its Consolidated
Subsidiaries, on the one hand, and the information relating to Guarantor and its
Consolidated Subsidiaries on a standalone basis, on the other hand, with respect
to the consolidated balance sheet and income statement and (ii) the same shall
be certified by a Responsible Officer as presenting fairly in all material
respects the financial condition and results of operations of Guarantor and its
Consolidated Subsidiaries on a standalone basis.”
SECTION 2.    Conditions Precedent. This Amendment shall become effective on the
first date on which this Amendment is executed and delivered by a duly
authorized officer of each of each Seller, Buyer and Guarantor, along with such
other documents as Buyer or counsel to Buyer may reasonably request including,
without limitation, secretary certificates and bring down letters (affirming the
legal opinions provided to Buyer on the Closing Date), each dated as of the
amendment effective date (the “Amendment Effective Date”).
SECTION 3.    Representations and Warranties. On and as of the date first above
written, each Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).
SECTION 4.    Acknowledgments of Guarantor.  Guarantor hereby acknowledges (a)
the execution and delivery of this Amendment and agrees that it continues to be
bound by that


-2-

--------------------------------------------------------------------------------




certain Guarantee Agreement, dated as of February 5, 2014 as amended by that
certain Amendment No. 1 to Guarantee Agreement, dated as of December 23, 2014
(the “Guarantee Agreement”), made by Guarantor in favor of Buyer,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that, as of the date hereof, Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Transaction Documents.
SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, (a) all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment, and (b) each reference to the “Repurchase Agreement” in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
SECTION 6.    Counterparts. This Amendment may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
SECTION 7.    Costs and Expenses. Sellers shall pay Buyer’s reasonable actual
out of pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.
SECTION 8.    Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.
To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.
The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase


-3-

--------------------------------------------------------------------------------




Agreement. The parties hereby agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section 8 shall affect the right of Buyer to serve legal process in any other
manner permitted by law or affect the right of Buyer to bring any action or
proceeding against any Seller or its property in the courts of other
jurisdictions.
SECTION 9.    WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT.
SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.


[SIGNATURES FOLLOW]




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States
By:
/s/ Thomas M. Cassino___
Name: Thomas M. Cassino
Title: Vice President

SELLERS:
CMC LOAN FUNDING A, LLC,
a Delaware limited liability company
By: /s/ Mark M. Hedstrom___
Name: Mark M. Hedstrom
Title: Vice President
CMC LOAN FUNDING B, LLC,
a Delaware limited liability company
By: /s/ Mark M. Hedstrom____
Name: Mark M. Hedstrom
Title: Vice President





--------------------------------------------------------------------------------





Acknowledged and Agreed:
COLONY CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company, in
its capacity as Guarantor, and solely for purposes of acknowledging and agreeing
to the terms of this Amendment:
By: /s/ Mark M. Hedstrom___
Name: Mark M. Hedstrom
Title: Vice President





